Prior report: 107 Idaho 794, 693 P.2d 440.
The Appellant having lodged a PETITION FOR REHEARING on April 5, 1985, and supporting BRIEF having been lodged April 10, 1985, of the Court’s Opinion filed December 20, 1984; and a REMITTITUR having been issued by this Court on January 2, 1985, and the Court being fully advised; therefore, good cause appearing,
IT IS HEREBY ORDERED that the REMITTITUR issued by this Court on January 2,1985, be, and hereby is, RECALLED.
IT IS FURTHER ORDERED that the PETITION FOR REHEARING and BRIEF which were previously lodged with this Court shall be filed as of the date of this Order.
IT IS FURTHER ORDERED that Appellant’s PETITION FOR REHEARING be, and hereby is, GRANTED and Respondents shall file a Brief in response to Appellant’s BRIEF filed in support of PETITION FOR REHEARING within twenty-eight (28) days from the date of this Order. Any Reply Brief by Appellant shall be filed within fourteen (14) days from the date of filing of Respondents’ Brief.